Citation Nr: 1032482	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to April 
1970.  He died in May 2004, and the appellant claims benefits as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Regional Office 
(RO) in Wichita, Kansas, which denied service connection for the 
cause of the Veteran's death.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  The appellant claims that the Veteran's 
respiratory failure, which was due to lung cancer, and which 
resulted in his death, was caused by exposure to Agent Orange 
during his active duty military service in Vietnam.  See Notice 
of Disagreement, June 2006.  After a review of the claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.

The United States Court of Appeals for Veterans Claims (Court) 
held that in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, notice provided pursuant to 
38 U.S.C.A. § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 ,Vet. App. 342 (2007).  The Court also held that, 
unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during the 
deceased veteran's lifetime was not granted.  Id.  Nevertheless, 
the Court noted that although independent, the DIC claim and the 
underlying deceased spouse's claim for benefits are inextricably 
related.  Therefore, although not required, a recitation of the 
information contained in the deceased spouse's claims file would 
be helpful and would prevent unnecessary effort on the part of 
the surviving spouse in locating and providing documents already 
in possession of VA.  See Locklear v. Nicholson, 20 Vet.App. 410, 
414-15 (2006).

The March 2006 Veterans Claims Assistance Act (VCAA ) letter 
provided to the appellant in this case does not meet the notice 
standards as described under Hupp.  Therefore, this issue must be 
remanded in order to provide the appellant Hupp compliant notice 
of the requirements for 38 U.S.C.A. § 1310 claims.

Also, the Board notes that according to the VCAA, VA must notify 
claimants seeking VA benefits what information or evidence is 
needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 
(2009); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the VCAA the appellant must also be notified of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regard to the appellant's claim, it is noted that she was 
provided inadequate VCAA notice concerning effective dates.  (See 
March 2006 VCAA notice).  Accordingly, the Board concludes that 
this case must be remanded for compliance with the required 
provisions.

As for the underlying questions presented by the appellant's 
claim, the Board notes that she has claimed that a presumption of 
service incurrence is warranted under 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010) because of the Veteran's duty aboard the USS 
Hugh Purvis in the waters of the Republic of Vietnam.  She 
asserts that he died of lung cancer, which is one of the 
presumptive diseases.  

The provisions of § 1116 includes cancer of the lung, bronchus, 
larynx, or trachea as a disease that may be presumed to have been 
the result of herbicide exposure.  The evidence of record shows 
that the Veteran was treated extensively for cancer of the 
tonsils, base of the tongue, palate, and neck areas.  Records 
dated in April 2004 indicate that there was evidence of pulmonary 
lesions that were thought to be the result of metastatic cancer, 
but no definite conclusion about the nature of the lesions was 
made.  Because the Veteran died about a month after these records 
were prepared, the Board finds that it would be helpful to search 
for additional records, especially any prepared in May 2004.  
Such records might provide more definitive evidence of the nature 
of the lung lesions, whether they were due to a metastatic 
process or not.

As for the claim that the Veteran served in Vietnam, the Board 
notes that VA has recently recognized that certain Navy ships 
sailed into "brown" water areas of the Republic of Vietnam, 
such as the Saigon river.  These ships, including some 
destroyers, were identified in Compensation and Pension Service 
Bulletins in January 2010 and June 2010.  Because this case 
requires further evidentiary development, and because of the 
chance that VA may yet identify additional ships in the near 
future, the agency of original jurisdiction (AOJ) should consider 
the possibility of the USS Hugh Purvis, on which the Veteran 
served, being included on a list of brown water vessels.  All 
previously issued lists, including the January and June 2010 
bulletins should be copied, provided to the appellant, and 
included in the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.	The Agency of Original Jurisdiction (AOJ) 
should provide the appellant with VCAA 
notice as to the claim of service 
connection for the cause of the Veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the Veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

2.	Provide the appellant with amended VCAA 
notice of how disability effective dates 
are determined.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2009); see also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.	The AOJ should secure copies of all lists 
provided by the Compensation and Pension 
service of Navy ships considered to be 
"brown" water ships serving in the Vietnam 
theater, provide copies to the appellant, 
and include the lists in the claims folder.  
Any amendments or additions to the lists 
previously prepared should be included.

4.	The AOJ should search for records relating 
to the Veteran's treatment during May 2004, 
including any terminal hospital records.  
All laboratory reports, including any 
reports of biopsies, that may reflect the 
nature of lung cancer (whether metastatic or 
not) should be sought.  Any necessary 
authorizations should be sought from the 
appellant.

5.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection 
for the cause of the Veteran's death.  If 
the benefit sought on appeal is not granted, 
the appellant and her representative should 
be furnished with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

